UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7763


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADELSON MICHEL, a/k/a Mike, a/k/a Cowboy,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, Chief
District Judge. (5:06-cr-00041-GEC-1)


Submitted:   November 22, 2013            Decided:   December 3, 2013


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adelson Michel, Appellant Pro Se.       Grayson A. Hoffman, Jeb
Thomas Terrien, Assistant United States Attorneys, Harrisonburg,
Virginia; Joseph W.H. Mott, OFFICE OF THE UNITED STATES
ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Adelson   Michel    appeals   the   district   court’s   order

denying his motion for reduction of his sentence under 18 U.S.C.

§ 3582(c)(2) (2012).     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.       See United States v. Michel, No. 5:06-

cr-00041-GEC-1 (W.D. Va. Oct. 17, 2013).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                   2